Exhibit 4.1 PSM Holdings , Inc. 2 THE 2(the “ Plan ”) of PSM Holdings, Inc., a Delaware corporation, is hereby adopted by its Board of Directors as of March 26, 2015 (the “ Effective Date ”). Article 1. PURPOSES OF THE PLAN Section 1.01 Purposes . The purposes of the Plan are (a) to enhance the Company’s ability to attract and retain the services of qualified employees, officers, directors, consultants, and other service providers upon whose judgment, initiative and efforts the successful conduct and development of the Company’s business largely depends, and (b) to provide additional incentives to such persons or entities to devote their utmost effort and skill to the advancement and betterment of the Company, by providing them an opportunity to participate in the ownership of the Company and thereby have an interest in the success and increased value of the Company. Article 2. DEFINITIONS For purposes of this Plan, terms not otherwise defined herein shall have the meanings indicated below: Section 2.01 Administrator . “Administrator” means the Board or, if the Board delegates responsibility for any matter to the Committee, the term Administrator shall mean the Committee. Section 2.02 Affiliated Company . “Affiliated Company” means: a)with respect to Incentive Options, any “parent corporation” or “subsidiary corporation” of the Company, whether now existing or hereafter created or acquired, as those terms are defined in Sections 424(e) and 424(f) of the Code, respectively; and b)with respect to Nonqualified Options, Restricted Stock Units, Stock Appreciation Rights, and Restricted Stock Grants any entity described in paragraph (a) of this Section 2.02 above, plus any other corporation, limited liability company (“
